DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2021 was filed after the mailing date of the non-Final Office action on 5/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed 8/30/2021 has been entered.  Claims 12-13 have been canceled.  Applicant’s amendment and corresponding arguments, see Pages 08-09, with respect to claims 1 and 14 have been fully considered and are persuasive.   The rejection of the claims have been withdrawn.  Applicant’s amendment to the Claims and Specification have overcome each and every objection and 112b rejection set forth in the non-Final Office action previously mailed on 5/28/2021.
Allowable Subject Matter
Claims 1-11 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 14 are allowable for requiring:
“…wherein the at least one heat shield has at least one first heat shielding element and a second heat shielding element which can be moved relative to one another and which, in at least one relative position with respect to one another, at least partially surround a portion of a plastic parison in the circumferential direction thereof and 
wherein holding devices have mandrels which are introduced into mouths of the plastic parisons, and wherein the at least one first heat shielding element and the second heat shielding element are arranged on a transport chain with a same holding arrangement as the holding devices.”
Meaning each first and second heat shielding element are arranged on the same holding device and mandrel along a transport chain.	The closest prior art of record, Meyer (US 2019/0047206 A1), discloses an apparatus for heating parisons (Figures 3-4), comprising a transporter (heating device H), which transports the parisons (preforms 1) along a predefined transport path (55; paragraph 0070), wherein the transporter has a plurality of holders for holding the parisons (holding device 41, transportation element 33 in Figures 5-6), with a heater (heating section 24) for heating the parisons while they are being transported by the transporter (paragraph 0067).  The apparatus has at least one heat shield (radiation screen 52 in Figure 8) which counteract the heating of mouth regions of the parisons (as shown in Figures 7-9; paragraph 0083-0085).  The at least one heat shield has at least one first and second heat shielding element which are movable relative to one another and which (as shown in Figures 7-9; paragraph 0085) and surround a portion of a parison in the circumferential direction thereof (paragraph 0083).  However, Meyer does not disclose the heat shield having first and second heat shielding elements are arranged on a transportation chain with the same arrangement as the holding device and mandrel.  Applicant argues, see Pages 08-the radiation screens are fastened using holding arms on the chain links, which lie in the rear in the plane of the drawing”.  Likewise, Paragraph 0088 states “the radiation screens are preferably detachably fastened on the transportation mandrels, to enable a simple replacement”.  Hence, removal of the mandrels would consequentially also require removal of the radiation screens.  As disclosed in the current application, the arrangement of the heating shielding elements and the mandrels with the same holding arrangement on the transport chain provides the advantage that the heat shielding elements and the mandrels can be independently exchanged (paragraph 0018 of the instant Specification).
	Another prior art, Hunter (US 4,572,355), is referenced for disclosing an apparatus for conveying parisons (Figures 1-3) through a heating section.  Hunter further discloses the use of quick change Couplings are used to quickly change between parisons having different sizes (col. 1, line 67 – col. 2, line 1).  However, Hunter neither teaches nor suggest apparatus has at least one heat shield comprising at least one first and second heat shielding element which are movable relative to one another and which and surround a portion of a parison in the circumferential direction thereof.
	Another prior art, Pickel (US 7,12,821 B1) discloses an apparatus for heating parisons (Figure 1), comprising a transporter (conveyor chain 12), which transports the parisons (2) along a predefined transport path, wherein the transporter has a plurality of holders for holding the parisons (Figure 4), with a heater (36) for heating the parisons while they are being transported 
	Claims 2-11 and 15-17 are allowable at least for depending on claims 1 and 14, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        10/15/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748